DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Claim Interpretation
Claim 5 and 12 recites the functional limitation, “optical device configured to control an amount of exposure….” This limitation will NOT be interpreted under 35 U.S.C. 112(f) as detailed in the Office action dated September 3, 2019 of parent application, 16/247,138 (pp. 4 and 5 – Claim Interpretation section).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 10,212,356, claims 1-5 of U.S. Patent No. 10,609,295, and claims 1-6 of US Patent No. US 11,375,130. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patents identified above anticipate claims 12-20 as follows:
Instant claim
Anticipatory claims of US # 10,212,356
Anticipatory claim(s) of US # 10,609,295
Anticipatory claim(s) of US # 11,375,130
12
1
1
1
13
1
1
2
14
2
2
3
15
3
3
4
16
4
4
5
17
5
1
6
18
-
5
1
19
-
-
1
20
-
1
1


Additionally, the Examiner submits that the limitation of claim 1 of the reference patents requiring that the first pixel be immediately adjacent to the second pixel satisfies the limitation of instant claim 12 requiring that the first and second pixels be interspersed in a non-random pattern. 

Claim Objections
Claim 17 is objected to because of the following informalities:  On line 1, “pixel” should be pluralized. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, claim 9 requires a third pixel having a third exposure, while claim 1, on which claim 9 depends, requires that all pixels of the repeating array have either the first or the second exposure. Therefore, claims 1 and 9 are mutually exclusive and indefinite. To overcome this rejections, the Examiner suggests canceling claim 9 or amending claim 1 to not require that all pixels of the repeating array have either the first or the second exposure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 12,13,15,17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayar et al. (US # 6,864,916).
	As to claim 12, Nayar et al. teaches a system (Fig. 2, video camera “200”) comprising: 
a first plurality of pixels (Fig. 4B, pixels corresponding to brightest cells “102”)
a second plurality of pixels (Fig. 4B, pixels corresponding to darkest cells “105”), and wherein the first plurality of pixels are interspersed with one another in a non-random pattern in a sensing area (Fig. 5B); 
an optical device (Fig. 2, mask “101”; col. 9, lines 8 and 9, “…optical filter…”) configured to control an amount of exposure of the first pixel and the second pixel such that the first pixel has a first exposure and the second pixel has a second exposure (col. 8, lines 60-64), wherein the first exposure and the second exposure are taken simultaneously synchronously (col. 7, lines 39-41), and wherein the first exposure differs from the second exposure (col. 8, lines 60-64); and 
a non-transitory processor-readable storage medium (Fig. 2, ROM “409”) storing processor executable instructions that, when executed by one or more processors (Fig. 2, processing unit “411”), cause the one or more processors to perform operations comprising: 
determine both a first luminance from the first exposure and a second luminance from the second exposure (Fig. 9; {The Examiner interprets the first luminance and the second luminance as the pixel values corresponding to the brightest mask cell and the darkest mask cell, respectively.}); and
determine a composite luminance (Fig. 9, interpolated pixel “129”) from the first luminance and the second luminance (The Examiner submits that the interpolated pixel “129” is determined from the first and second luminances even if they are not used in Nayar’s interpolation process. That is, in the case of saturation, the pixel value of the darkest mask cell will be used in interpolation but the pixel value of the brightest mask cell will not. However, even if not used in interpolation, its value is used to indicate saturation and that it should not be used in the interpolation process. Conversely, in the case of blackening, the pixel value of the brightest mask cell will be used in interpolation, and the pixel value of the darkest mask cell will be used to indicate blackening and that it should not be used in interpolation.}), wherein the composite luminance is determined by interpolating between the first luminance and the second luminance (col. 11, lines 2-9) and according to a light condition (The Examiner interprets the light condition as blackening/saturation.).
	As to claim 13, Nayar et al. teaches the system of claim 12, wherein the interpolating comprises one or more of a bicubic, a simple average (col. 11, lines 6-9), a bicubic spline, a cubic nearest-neighbor or a bilinear (See, also, col. 11, lines 44-51).
	As to claim 15, Nayar et al. teaches the system of claim 12, wherein the optical device includes an optical filter that is configured to transmit a relatively different amount of light to the first plurality of pixels as compared to the second plurality of pixels (col. 8, lines 60-64).
	As to claim 17, Nayar et al. teaches the system of claim 12, wherein the first plurality of pixels includes at least a first pixel disposed immediately adjacent at least a second pixel of the plurality of pixels in the sensing area so that the first pixel and second pixel would be subject to substantially a same amount of light if the optical device were not present (Fig. 4B).
	As to claim 20, Nayar et al. teaches the system of claim 12, wherein the first plurality of pixels includes at least a first pixel disposed immediately adjacent at least a second pixel of the plurality of pixels in the sensing area (Fig. 4B).
	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3,5,8,10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al. (US # 6,864,916) in view of Kanemitsu et al. (US 2012/0314107).
As to claim 1, Nayar et al. teaches a method comprising:
exposing a first pixel of an image sensor (Fig. 4B, pixel corresponding to brightest cell “102”) and a second pixel of the image sensor (Fig. 4B, pixel corresponding to darkest cell “105”) to light substantially synchronously (col. 7, lines 39-41), wherein the first plurality of pixels are interspersed with the second plurality of pixels in a repeating array (Fig. 5B), wherein all pixels of the repeating array comprise either the first plurality of pixels or the second plurality of pixels (col. 8, line 64 – col. 9, line 2); and
controlling the exposing such that the first pixel has a first exposure and the second pixel has a second exposure and the first exposure differs from the second exposure (col. 8, lines 60-64).
The claim, however, differs from Nayar et al. in that it requires the steps of determining both a first luminance from the first exposure and a second luminance from the second exposure and determining a composite luminance from the first luminance and the second luminance, wherein determining the composite luminance includes interpolating between the first luminance and the second luminance and according to a light condition. However, in the same field of endeavor, Kanemitsu et al. discloses an image sensor having only a plurality of first and second pixels respectively exposed to a first and second exposure (Fig. 3; [0029]). Saturated pixels are replaced with an average of surrounding pixels that are subject to both the first and second exposure (Figs. 7 and 8, peripheral pixels “24”; [0036] and [0046]; {This feature of Kanemitsu et al. corresponds to the claimed determining first and second luminance step and to the claimed interpolating step. As the peripheral pixels correspond to the both the high and low sensitivity group, a luminance from the first and second exposure is determined. Furthermore, averaging is interpolating.}). Also, surrounding pixels that are themselves saturated are excluded from the averaging process ([0050]; {This feature of Kanemitsu et al. corresponds to interpolating according to a light condition.}). 
In light of the teaching of Kanemitsu et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to at least replace Nayar’s saturated pixels using the method of Kanemitsu et al. when Nayar’s image sensor is masked with only two exposure cells because an artisan of ordinary skill in the art would recognize that Kanemitsu’s method, which increases the area in which to select surrounding, averaged pixels, would likely ensure that non-saturated pixels are used to produce an acceptable replacement for the saturated, target pixel.  
	As to claim 2, Nayar et al., as modified by Kanemitsu et al., teaches the method of claim 1, wherein the interpolating comprises one or more of a bicubic, a simple average (see Kanemitsu et al., [0046]), a bicubic spline, a cubic nearest-neighbor or a bilinear.



As to claim 3, the Examiner interprets the term “short” in claim 10 as defined in para. [0064] on pp. 16 and 17 of the specification. 
Further as to claim 3, Nayar et al., as modified by Kanemitsu et al., teaches the method of claim 1. Although it is not stated expressly in Nayar et al., the Examiner takes official notice to the idea of capturing video frames at 1/60th of a second as well known and expected in the art. One of ordinary skill in the art would have been obvious to quicken the frame rate of Nayar’s video camera to this well-known rate because this modification would be particularly advantageous in a camera that performs complicated post-capture processing, like the high dynamic range image calculation of Nayar et al., where reproduction of the image can be performed without noticeable delay after initiation of image capture. 
	As to claim 5, Nayar et al., as modified by Kanemitsu et al., teaches the method of claim 1, wherein controlling the exposing such that the first pixel has the first exposure and the second pixel has the second exposure and the first exposure differs from the second exposure is performed with an optical device that is configured to transmit a relatively different amount of light to the first pixel as compared to the second pixel (see Nayar et al., col. 8, lines 60-64).
	As to claim 8, Nayar et al., as modified by Kanemitsu et al., teaches the method of claim 5, wherein the first pixel is disposed immediately adjacent the second pixel in the sensing area so that the first pixel and second pixel would be subject to substantially a same amount of light if the optical device were not present (see Nayar et al., Fig. 4B).
	As to claim 10, Nayar et al., as modified by Kanemitsu et al., teaches the method of claim 1, wherein the first plurality of pixels includes the first pixel and at least a third pixel, the first pixel and the third pixel both subject to the first exposure, the method further comprising interpolating between first pixel and the third pixel at the first exposure to determine a luminance of the first pixel and the third pixel (see Kanemitsu et al., Figs. 7 and 8; {The Examiner interprets the third pixel as another of peripheral pixels having low sensitivity/ bright exposure used in the averaging process.}).
	As to claim 11, Nayar et al., as modified by Kanemitsu et al., teaches the method of claim 1, wherein the first pixel is one of a first plurality of pixels and the second pixel is one of a second plurality of pixels, and wherein the first plurality of pixels and the second plurality of pixels are interspersed with one another in a non-random pattern in the sensing area (see Nayar et al., Figs. 4A and 4B).

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al. (US # 6,864,916) in view of Kanemitsu et al. (US 2012/0314107) in view of Georgiev et al. (US # 8,345,144) and further in view of Ciurea et al. (US 2018/0013945).
As to claim 4, Nayar et al., as modified by Kanemitsu et al., teaches the method of claim 1. The claim differs from Nayar et al., as modified by Kanemitsu et al., in that it requires that the first exposure comprises substantially a full exposure and the second exposure comprises substantially fifty percent exposure.	
In the same field of endeavor, Georgiev et al. discloses an optical mask for an image sensor that filters incoming light to transmit a plurality of different amounts of light to respective pixels of the image sensor. The mask includes a plurality of elements that pass all incoming light to the image sensor (Fig. 37A, 100% mask elements; col. 36, lines 56-60). Further in the same field of endeavor, Ciurea et al. teaches that it is known to capture multiple images with different exposure settings to produce a high dynamic range image, where a first exposure setting can be set to half the value of another exposure setting ([0007]). In light of the teaching of Georgiev et al. and Ciurea et al., it would have been obvious to one of ordinary skill in the art to design Nayar’s brightest mask cell to transmit all incoming light and Nayar’s darkest mask cell to transmit half of the incoming ligh because an artisan of ordinary skill in the art would recognize that this mask design would be particularly advantageous when producing high dynamic range images of low-light scenes.

3.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al. (US # 6,864,916) in view of Georgiev et al. (US # 8,345,144) and further in view of Ciurea et al. (US 2018/0013945).
	As to claim 13, Nayar et al. teaches the system of claim 12. The claim differs from Nayar et al. in that it requires that the first exposure comprises substantially a full exposure and the second exposure comprises substantially fifty percent exposure.
	In the same field of endeavor, Georgiev et al. discloses an optical mask for an image sensor that filters incoming light to transmit a plurality of different amounts of light to respective pixels of the image sensor. The mask includes a plurality of elements that pass all incoming light to the image sensor (Fig. 37A, 100% mask elements; col. 36, lines 56-60). Further in the same field of endeavor, Ciurea et al. teaches that it is known to capture multiple images with different exposure settings to produce a high dynamic range image, where a first exposure setting can be set to half the value of another exposure setting ([0007]). In light of the teaching of Georgiev et al. and Ciurea et al., it would have been obvious to one of ordinary skill in the art to design Nayar’s brightest mask cell to transmit all incoming light, Nayar’s darkest mask cell to transmit half of the incoming light, and Nayar’s intermediate cells to transmit amounts of light between the amounts transmitted by the darkest and brightest cells because an artisan of ordinary skill in the art would recognize that this mask design would be particularly advantageous when producing high dynamic range images of low-light scenes.
	
4.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al. (US # 6,864,916) in view of Kanemitsu et al. (US 2012/0314107) and further in view of Fukuhara (US 2015/0256734).
As to claim 6, Nayar et al., as modified by Kanemitsu et al., teaches the method of claim 5. The claim differs from Nayar et al., as modified by Kanemitsu et al., in that it requires that  the optical device comprises a lenslet array that is configured to transmit a relatively different amount of light to the first pixel as compared to the second pixel.
In the same field of endeavor, Fukuhara discloses an image sensor (Fig. 3, imaging element “301”) with pixels that receive either high-intensity light or low-intensity light (Fig. 3, H and L pixels). A microlens array (Fig. 3, lens array “302”) is positioned before the image sensor and includes lenses that are designed to transmit either low-intensity or high intensity light to the image sensor ([0078]). In light of the teaching of Fukuhara, it would have been obvious to one of ordinary skill in the art to use Fukuhara’s microlens array in lieu of Nayar’s mask to transmit the different amounts of light to the CCD because an artisan of ordinary skill in the art would recognize that Fukuhara’s microlens array would allow the resultant imaging system to capture light field images, thereby allowing for post-capture focusing.
As to claim 7, Nayar et al., as modified by Kanemitsu et al. and Fukuhara, teaches the method of claim 6, wherein the lenslet array has a repeating pattern corresponding to the repeating array (See relevant cited portions of Nayar et al. and Fukuhara; {Nayar’s mask, which is replaced with Fukuhara’s microlens array, is repeating.}).
5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al. (US # 6,864,916) in view of Fukuhara (US 2015/0256734).
As to claim 16, Nayar et al. teaches the system of claim 12. The claim differs from Nayar et al. in that it requires that the optical device comprises a lenslet array that is configured to transmit a relatively different amount of light to the first plurality of pixels as compared to the second plurality of pixels.
In the same field of endeavor, Fukuhara discloses an image sensor (Fig. 3, imaging element “301”) with pixels that receive either high-intensity light or low-intensity light (Fig. 3, H and L pixels). A microlens array (Fig. 3, lens array “302”) is positioned before the image sensor and includes lenses that are designed to transmit either low-intensity or high intensity light to the image sensor ([0078]). In light of the teaching of Fukuhara, it would have been obvious to one of ordinary skill in the art to use Fukuhara’s microlens array in lieu of Nayar’s mask to transmit the different amounts of light to the CCD because an artisan of ordinary skill in the art would recognize that Fukuhara’s microlens array would allow the resultant imaging system to capture light field images, thereby allowing for post-capture focusing.

Allowable Subject Matter
	Claims 18 and 19 recite allowable subject matter. However, they will not officially be deemed allowed until the double patenting rejections above are cleared. See the Office action dated 10/6/2022 of parent application, 16/802,205 for their reasons for allowability.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        11/5/2022